DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The Claims:
12. (Currently Amended) A radiation CT device comprising: 6 
a material testing machine according to claim 7; 
a radiation source configured to irradiate a test piece with radiation; 
a radiation detector configured to detect the radiation having transmitted through the test piece and output a radiation detection signal; 
a rotary stage that is disposed between the radiation source and the radiation detector, and on which the material testing machine supporting the test piece is placed; 

a controller configured to cause the radiation source to repeat radiation irradiation while the rotary stage is rotated by the rotation mechanism; and 
a processor configured to reconstruct a radiation CT image of the test piece based on the radiation detection signal output from the radiation detector each time the radiation source performs the radiation irradiation.

Allowable Subject Matter

Claims 1-5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-5, Münker (WO 2008/083993 A1) disclosed a radiation CT device that comprises: 
a radiation source (3) configured to irradiate a test piece with radiation; 
a radiation detector (5) configured to detect the radiation having transmitted through the test piece and output a radiation detection signal; 
a material testing machine (6) supporting the test piece; 
a rotary stage (7) that is disposed between the radiation source and the radiation detector, and on which the material testing machine supporting the test piece is placed; 
a rotation mechanism (1) configured to rotate the rotary stage; 
a controller configured to cause the radiation source to repeat a radiation irradiation while the rotary stage is rotated by the rotation mechanism; and 

wherein, the material testing machine comprising:  
a base (9); 9\ 
a first member (14) disposed at a center of the base and configured to support the test piece; 
a second member (12) disposed opposite to the first member across the test piece; and
a drive mechanism (13) configured to drive at least one of the first member and the second member in a direction (19) in which a load is applied to the test piece. 
However, the prior art failed to disclose or fairly suggested that the radiation CT device comprises:
a material testing machine comprising:
a plurality of pillars erected on the base,
wherein, when radiation CT image capturing is performed while rotating the rotary stage about an axis orthogonal to a surface of the rotary stage, the plurality of pillars are erected so that a number of the plurality of pillars through which radiation emitted from the radiation source is transmitted and subsequently detected by the radiation detector is one or zero when the test piece is irradiated with radiation from the radiation source in an optional direction.

With respect to claims 7-11, Münker (WO 2008/083993 A1) disclosed a material testing machine that comprises: 
a base (9); 
a first member (14) disposed at a center of the base and configured to support a test piece; 
a second member (12) disposed opposite to the first member across the test piece; and 
a drive mechanism (13) configured to drive at least one of the first member and the second member in a direction (19) in which a load is applied to the test piece. 
However, the prior art failed to disclose or fairly suggested that the material testing machine comprises:
a plurality of pillars erected on the base; and
wherein the plurality of pillars are erected so that a region formed by each straight line of straight lines passing through optional two pillars of the plurality of pillars does not overlap the test piece.

With respect to claim 12, Münker (WO 2008/083993 A1) disclosed a radiation CT device that comprises:
a material testing machine (6); 
a radiation source (3) configured to irradiate a test piece with radiation; 
5) configured to detect the radiation having transmitted through the test piece and output a radiation detection signal; 
a rotary stage (7) that is disposed between the radiation source and the radiation detector, and on which the material testing machine supporting the test piece is placed; 
a rotation mechanism configured to rotate the rotary stage; 
a controller configured to cause the radiation source to repeat radiation irradiation while the rotary stage is rotated by the rotation mechanism; and 
a processor configured to reconstruct a radiation CT image of the test piece based on the radiation detection signal output from the radiation detector each time the radiation source performs the radiation irradiation.
However, the prior art failed to disclose or fairly suggested that the radiation CT device comprises:
a material testing machine according to claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 14 January 2022 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 14 January 2022 with respect to claims 1-5 have been fully considered.  The objections of claims 1-5 have been withdrawn.
Applicant’s amendments filed 14 January 2022 with respect to claim 12 have been fully considered.  The rejection of claim 12 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kingston et al. (U. S. Patent No. 11,175,242 B2) disclosed a geometric alignment, a sample-motion correction, and an intensity-normalization of computed-tomography projections using a pi-line optimization.
Ahn et al. (U. S. Patent No. 10,799,198 B2) disclosed an X-ray image-capture apparatus.
Harada et al. (U. S. Patent No. 10,724,971 B2) disclosed an x-ray CT device comprising a display device.
Endo et al. (U. S. Patent No. 10,645,788 B2) disclosed an X-ray generation device, an X-ray device, and a method for manufacturing a structure.
Takahashi et al. (U. S. Patent No. 10,545,102 B2) disclosed a measuring X-ray CT apparatus comprising a coordinate-measuring device.
Monkawa et al
Mecke et al. (U. S. Patent No. 10,209,204 B2) disclosed an X-ray inspection system and a method for rotating a test object by an X-ray inspection system.
Aoki (U. S. Patent No. 10,190,997 B2) disclosed an X-ray device, a method, a manufacturing method for a structure, a program, and a recording medium.
Matsumiya et al. (U. S. Patent No. 10,190,996 B2) disclosed a method and a device for controlling a rotary table.
Xiao et al. (U. S. Patent No. 10,175,182 B2) disclosed a CT detection method and a CT device.
Case et al. (U. S. Patent No. 10,169,865 B2) disclosed a multi-energy X-ray microscope comprising a data-acquisition and image-reconstruction system and a method.
Diehm et al. (U. S. Patent No. 10,031,091 B2) disclosed an X-ray imaging manipulator comprising a shifting turn-table.
Hakoda et al. (U. S. Patent No. 9,953,799 B2) disclosed an X-ray apparatus and a structure manufacturing method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884